              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:20-cv-00432-MR


CHRISTOPHER D. CROMARTIE, JR., )
                                )
              Plaintiff,        )
                                )
vs.                             )                      ORDER
                                )
NORTH CAROLINA DEPARTMENT       )
PUBLIC SAFETY, et al.,          )
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court on Plaintiff’s Motion for Extension

of Time or to Hold in Abeyance [Doc. 8].

     The pro se incarcerated Plaintiff filed this civil rights action pursuant to

42 U.S.C. § 1983. The Complaint was dismissed on initial review pursuant

to 28 U.S.C. § 1915, and Plaintiff was granted a period of 30 days to file an

Amended Complaint. [Doc. 7]. That time period will expire on December

14, 2020.

     In the present motion, Plaintiff asks the Court to extend the time within

which to file an Amended Complaint for 120 to 180 days, or to hold this case

in abeyance. Plaintiff explains that he previously contracted COVID-19 and

was quarantined for between 16 and 18 days. He alleges that he presently



        Case 3:20-cv-00432-MR Document 9 Filed 12/01/20 Page 1 of 2
has an infection that is being treated with antibiotics, and that his current

facility is expected to remain on lockdown for another 10 to 14 days. [Doc.

8 at 1-2].   Plaintiff’s request for an indefinite stay or a continuance for

between 120 and 180 days will be denied. However, an additional 30-day

extension of time will be granted for good cause shown. The deadline to file

an Amended Complaint will be extended up to and including January 13,

2021. Plaintiff’s failure to file an Amended Complaint by that day will result

in the dismissal of this case without further notice.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Extension of

Time or to Hold in Abeyance [Doc. 8] is GRANTED IN PART and DENIED

IN PART.      The deadline to file an Amended Complaint is extended

up to and including January 13, 2021.

      IT IS SO ORDERED.
                           Signed: December 1, 2020




                                          2

         Case 3:20-cv-00432-MR Document 9 Filed 12/01/20 Page 2 of 2
